NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
LAVERNE F. BASS,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent. _
2012-3086
§
Petition for review of the Merit Syste1ns Protection
B0ard in case no. CB7121110022-V-1.
ON MOTION
ORDER
The Departn1ent of La`b0r moves to recapti0n to name
the Merit Syste1ns Protection Board as respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Bass’s appeal for lack of jurisdiction

BASS V. MSPB 2
Thus, the Board is the proper respondent in this petition
for review
According1y,
IT ls OR1)ERED THAT:
The motion is granted The revised official caption is
reflected above. '
FOR THE COURT _
APR 30 mm 131 Jan H01~ba1y
Date J an Horbaly _
Clerk
cc: Laverne F. Bass F|LED
Mi°ha@‘1 D~ S“Yd@1'= ES‘l~ u.s.c0un1 oF APPEALs ma
J9ff¢'ey Gauge1', ESq_ THE FET]EFf!‘.L C|RCUlT
521 APR 30 2012
JAN HOHBAl.Y
CLEBK